Citation Nr: 0830343	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for perianal cyst.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for end stage renal 
disease.

4.  Entitlement to service connection for tinea cruris of the 
groin, abdomen, and thigh areas.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1977 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that this appeal originally included the 
issue of entitlement to service connection or hemorrhoids, 
including as reflected at the time of the July 2006 statement 
of the case.  An August 2007 RO rating decision granted 
service connection for hemorrhoids, constituting a full grant 
of that claim and removing it from appellate status.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a diagnosed 
chronic disability related to any residuals of a perianal 
cyst.

2.  The veteran does not currently suffer from a diagnosed 
chronic disability of the left ankle.

3.  Chronic renal disease is not shown to have manifested 
during the veteran's active duty or for many years 
thereafter, nor is any chronic renal disease shown to be 
otherwise related to such service.

4.  The veteran does not currently suffer from a diagnosed 
chronic disability related to any residuals of tinea cruris.


CONCLUSIONS OF LAW

1.  A chronic disability related to a perianal cyst was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A chronic left ankle disability was not incurred in or 
aggravated by the veteran's active duty service, nor may any 
such left ankle disability be presumed to have incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Chronic renal disease was not incurred in or aggravated 
by the veteran's active duty service, nor may any such 
chronic renal disease be presumed to have incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A chronic disability related to tinea cruris was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in November 
2005, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the November 2005 letter was sent to the 
appellant prior to the December 2005 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in July 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
August 2007.  In any event, the claims are being denied 
below; thus, no prejudice with regard to any downstream issue 
is present.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and post-service, have been obtained.  
The veteran has been afforded VA examinations in connection 
with the issues on appeal: one May 2007 VA examination report 
evaluates the veteran's claimed perianal cyst and tinea 
cruris; another May 2007 VA examination report evaluates the 
veteran's claimed left ankle disability, and a July 2007 VA 
examination report evaluates the veteran's end stage renal 
disease.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
available and relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, calculi of the kidneys, and cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Perianal cyst, left ankle disability, and tinea cruris

Significantly, in this case the medical evidence shows that 
the veteran does not currently have any specific diagnosed 
chronic disability involving perianal cyst, left ankle 
disability, or residuals of tinea cruris.

The veteran was furnished with a pair of VA examinations in 
May 2007 addressing these issues on appeal.  Both examiners 
reviewed the claims folder and personally inspected the 
veteran.  The orthopedic examination report contains the 
medical finding, following examination and x-ray study of the 
left ankle, that "There is no objective evidence on today's 
examination that this veteran has any significant physical 
impairment in regard to his left ankle."  This conclusion is 
based upon a clinical impression of "Normal examination and 
x-ray left ankle."

The other May 2007 VA examination report, addressing the 
claimed perianal cyst and tinea cruris residuals, likewise 
finds no pertinent current disability.  Specifically, the 
medical opinion offered after physical inspection of the 
veteran states that "There is no residual of a Perianal Cyst 
or Tinea Cruris."  The Board notes that the examination 
report does indicate that evidence of a current hemorrhoid 
was noted, and the veteran has since been granted service 
connection for a hemorrhoid pathology.

The Board notes that a review of the medical evidence of 
record, including the service medical records, corroborate 
the veteran's claims that he experienced significant 
symptomatology of a perianal cyst, left ankle injury, and 
tinea cruris during service.  A cyst in the area of the left 
buttock is noted in December 1978.  Acute left ankle injuries 
are noted in November 1977 and in August 1979.  Tinea cruris 
is noted in August 1980.  However, none of the pertinent 
service medical records contain any suggestion of any chronic 
symptomatology or diagnosis, and the probative medical 
evidence shows that the veteran does not currently suffer 
from any clinically detectable chronic residuals of any such 
disabilities at this time.

The Board has reviewed the veteran's VA medical treatment 
records, but finds no clinical findings or diagnoses which 
sufficiently contradict the clear, specific, and recent 
determinations in the May 2007 VA examination reports that 
the veteran does not currently have residuals of any perianal 
cyst, left foot injury, or tinea cruris.  

The Board understands fully the veteran's contentions that he 
believes he has residual disability from the perianal cyst, 
left ankle injury, and tinea cruris during service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In this 
case, the competent medical evidence does not support a 
finding that the veteran suffers from any chronic disability 
or residuals related to a perianal cyst, a left ankle injury, 
or tinea cruris.  Thus, the Board finds that the probative 
evidence of record offers no basis for finding that the 
veteran suffers from the claimed chronic disabilities in 
these regards.  Service connection cannot be established 
without a current chronic disability.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Thus, service connection cannot be 
granted for a perianal cyst, a left ankle disability, or 
tinea cruris residuals in this case.

The weight of the evidence is against granting service 
connection for a perianal cyst, a left ankle disability, or 
tinea cruris residuals.  Consequently, the benefit-of- the-
doubt rule does not apply, and those claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Should a medical diagnosis of a pertinent chronic disability 
be made in the future, the veteran may request that his 
service connection claims be reopened.  However, based on the 
competent evidence now of record, the Board is unable to find 
a basis for granting the veteran's appeal.

II.  End stage renal disease.

There is no controversy in this case as to the fact that the 
veteran is currently diagnosed with the claimed end stage 
renal disease.  Rather, the decisive question in adjudicating 
this issue is that of whether the veteran's current end stage 
renal disease is etiologically related to service.

The Board notes that there is only one medical opinion 
documented in the record which addresses the essential 
medical etiological question in this case, and the Board 
finds that this July 2007 VA examination report weighs 
probatively against the claim.  The report expressly reflects 
review of the pertinent medical history documented in the 
claims file and personal medical examination with interview 
of the veteran.  The July 2007 examination report discusses 
the veteran's service medical records, including those 
documenting that the veteran was treated for gonorrhea prior 
to service, that during service the veteran experienced 
symptoms of urethral burning and discharge, and that he was 
diagnosed with nonspecific urethritis and mild balanitis.  
The July 2007 report shows the examiner's observation that 
"There is no evidence in the service medical records of any 
recurrent problems with the urethritis.  There is no evidence 
in the service medical records of any proteinuria, hematuria, 
or renal insufficiency."  Moreover, the examiner notes that 
"There is no evidence of any chronic recurrent urinary tract 
infections or pyelonephritis."  The July 2007 VA examination 
report goes on to note that the veteran was diagnosed with 
nephritic syndrome and underwent a renal biopsy in September 
1995, and was then diagnosed with focal segmental 
glomerulosclerosis.

The critical medical conclusion presented in the July 2007 VA 
examination report is that "More likely than not the cause 
of his [renal disability] is idiopathic as no identifiable 
cause is noted on C-file review."  Furthermore, the report 
determines that "There is no evidence to suggest that his 
urethritis or venereal warts in service caused his nephrotic 
syndrome which subsequently led to end-stage renal disease 
with a diagnosis of focal glomerulosclerosis."  The examiner 
explained a medical rationale for his analysis, including 
that "Medical literature and textbooks would not support an 
etiological link."  Further, the examiner explains that 
"This patient's end-stage renal disease is due to his focal 
segmental glomerulosclerosis and is not caused by or a result 
of his in-service single episode of nonspecific urethritis in 
1979 or the condyloma."  Finally, the examiner adds that 
"There is no evidence that his in service urology problems 
aggravated his ESRD [end-stage renal disease]."

The July 2007 VA examination report is the only medical 
opinion of record addressing the question of whether the 
current renal disease is etiologically related to the 
veteran's service; thus, this medical opinion is 
uncontradicted by any other probative competent medical 
evidence.  The Board finds the July 2007 VA examination 
report to be highly probative of the medical question at 
issue, as it thoroughly discusses the pertinent medical 
history reflected in the documents in the claims folder and a 
current examination of the veteran.

The Board observes that its own review of the claims folder 
reveals a documented medical history consistent with the 
discussion presented in the July 2007 VA examination report.  
The veteran's service medical records do not reflect any 
pertinent symptoms, treatment, or diagnoses beyond what is 
noted in the July 2007 VA examination report's review of 
those records.  As discussed in the July 2007 VA examination 
report, the veteran's September 1977 entrance examination 
notes that the veteran reported treatment for gonorrhea 
('GC') in 1975.  The Board observes lab notes from 1978 and 
1979 which contain no explicit findings to apparently 
contradict the July 2007 report's medical interpretation of 
these specialized medical records.  A May 1978 treatment 
record shows complaint of a penile wart, apparently diagnosed 
as a possible "venereal wart."  An August 1978 treatment 
record refers to "penile lesions" with a diagnosis of 
"viral congoloma."  
A pair of June 1979 treatment report entries document the 
veteran's complaints of "urethral burning" and "discharge" 
for several days.  These treatment records show that the 
veteran was diagnosed with nonspecific urethritis ('NSU') 
with mild balanitis, and treated with tetracycline ('TCN') 
for 10 days.

Nothing in these reports suggests any diagnosed chronic 
pathology nor any other medical findings pertinently 
inconsistent with the medical interpretation of the service 
medical records presented in the July 2007 VA examination 
report.  The Board's review of the service medical records 
reveals that there is no apparent indication of any chronic 
renal disease manifesting during the veteran's military 
service.  To the extent that certain potentially suggestive 
symptoms are noted in the service medical records, the July 
2007 VA examination report has discussed and analyzed the 
medical significance of all potentially pertinent in-service 
symptoms and probatively concluded that no chronic renal 
disease is shown to have manifested during service.  Thus, 
the Board can identify no evidence in the veteran's service 
medical records which probatively supports the veteran's 
claim; the most probative evidence of record indicates, 
without medical contradiction, that any suggestive symptoms 
during service were manifestations of acute pathologies 
without any chronic residuals and without any etiological 
link to the veteran's later development of chronic renal 
disease.

The record is silent as to any pertinent post-service 
treatment, diagnoses, or symptom complaints until September 
1995, when VA treatment records document the veteran first 
sought treatment for symptoms leading to the diagnosis of his 
chronic renal disease.  As the most probative evidence 
presents a medically uncontradicted conclusion that the 
veteran's service medical records do not present indications 
of chronic renal disease at that time, the September 1995 
post-service VA treatment records are the earliest 
contemporaneous evidence of any pertinent symptoms, 
treatment, or diagnosis regarding chronic renal disease.  The 
September 1995 report describes that the veteran described 
being "very healthy .... until about 1 month prior to 
admission."  The veteran reported that during the prior 
month "He began noticing some lower extremity swelling at 
the end of the day which quickly progressed to pitting edema 
to the level of his knees."  There is no indication in the 
evidence of record that any post-service symptoms of chronic 
renal disease manifested prior to the month leading up to the 
September 1995 VA medical report.  The veteran's period of 
active duty military service ended in September 1980, and the 
evidence of record does not suggest any manifestation of 
chronic renal disease until nearly 15 years after separation 
from service.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his chronic renal disease 
is causally linked to his service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  As discussed above, the 
competent medical evidence in this case most probatively 
weighs against finding any etiological link between the 
veteran's chronic renal disease and his military service.  
Indeed, there is no medical opinion of record which suggests 
a link between the chronic renal disease and the veteran's 
service.  The Board may not draw its own medical conclusions 
regarding such a medical question.  The Board must rely upon 
the conclusions of trained personnel in medically evaluating 
the etiology the veteran's chronic renal disease.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Thus, the preponderance of the evidence is against finding 
chronicity of symptoms or a causal link between the veteran's 
service and chronic renal disease.  The Board is presented 
with an evidentiary record which does not show chronic renal 
disease during service or for nearly 15 years following 
service.  Service connection cannot be granted without 
evidence reasonably showing chronicity or a causal link 
between service and the current disability.

Because the most probative evidence of record shows that no 
chronic renal disease manifested during service, because the 
most probative evidence of record shows that there is no 
etiological link between the veteran's current chronic renal 
disease and his military service, and because of the 
substantial length of time following service prior to the 
onset of chronic renal disease, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic renal disease.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for perianal cyst is 
denied.

Entitlement to service connection for residuals of a left 
ankle injury is denied.

Entitlement to service connection for end stage renal disease 
is denied.

Entitlement to service connection for tinea cruris of the 
groin, abdomen, and thigh areas is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


